

115 HCON 127 IH: Condemning gun violence and its impact on youth by supporting the enactment of legislation to prevent future school and neighborhood shootings.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 127IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Ms. Wilson of Florida (for herself, Ms. Barragán, Ms. Kelly of Illinois, Ms. Eddie Bernice Johnson of Texas, and Mr. Johnson of Georgia) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONCondemning gun violence and its impact on youth by supporting the enactment of legislation to
			 prevent future school and neighborhood shootings.
	
 Whereas every year in the United States, over 100,000 people are shot in murders, assaults, suicides, attempted suicides, unintentional shootings, or by police intervention, including over 17,000 children and teenagers;
 Whereas over 35,000 people in the United States die yearly from gun violence, a figure which includes over 2,700 children and teenagers;
 Whereas the Centers for Disease Control and Prevention show that on an average day, 96 people are killed with guns in the United States;
 Whereas on an average day, 7 children and teens are killed with guns in the United States; Whereas the United States gun homicide rate is more than 25 times the average of other high-income countries;
 Whereas the United States population makes up about 4.4 percent of the world’s population but owns approximately 42 percent of the world’s guns;
 Whereas assault weapons were designed to be utilized as weapons of war and have no place in our communities;
 Whereas assault weapons have no place in society and other types of guns are too easily obtained; Whereas assault weapons should be banned for use by ordinary citizens and should exclusively be used by law enforcement and the military;
 Whereas students in the United States have publicly expressed concern for their safety and well-being and have indicated that policymakers should act immediately to protect them in school and beyond;
 Whereas since the school shooting at Columbine in 1999, there have been numerous other incidents of gun violence, claiming the lives of over 26,000 young people, including those in Sandy Hook, Connecticut; Parkland, Florida; and Santa Fe, Texas;
 Whereas too many young people are shot and killed in the neighborhoods of major cities, every day; Whereas individuals other than law enforcement officers should not be asked or incentivized to carry weapons for fear of danger to their homes or classrooms;
 Whereas schools across the country need considerable additional resources to plan for the possibility of such acts of violence, coordinate with law enforcement, and secure their buildings from intruders;
 Whereas many schools lack the mental health counselors, psychologists, and social workers they need to identify and work with students showing warning signs of depression and violence; and
 Whereas neighborhood gun violence must also be addressed for the scores of youth who are unable to freely navigate their communities, for the fear of their lives and general safety: Now, therefore, be it
	
 That it is the sense of Congress that the United States must come together and address the critical issue of gun violence in the Nation and in the Nation’s schools and that Congress supports—
 (1)reinstating the ban on the sale of military-style assault weapons; (2)ensuring that children can attend school and live in their communities free from the threat of violence;
 (3)ensuring that State and local school districts create positive and engaging learning environments where all students can excel;
 (4)providing evidence-based school threat assessments to identify individuals that pose a danger to themselves or others, while ensuring that they receive appropriate assistance;
 (5)keeping dangerous weapons out of the hands of individuals who are not lawfully authorized to possess them;
 (6)promoting information sharing between authorized school personnel and law enforcement agencies that will facilitate the early identification of threats to public safety;
 (7)providing evidence-based training for educational professionals, health providers, and others to recognize indicators of the potential for violent behavior and intervene with evidence-based resources; and
 (8)facilitating the collection, study, and publication of relevant research to expand access for mental health services, with a focus on children and young adults.
			